May 3, 2011 Via EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 RE: PrinFlex Life ® (the "Registrant") File Nos. 333-00101, 811-05118 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "1933 Act"), the Registrant certifies the form of Prospectus for PrinFlex Life ® that would have been filed under 1933 Act Rule 497(b) or (c) would not have differed from those contained in the Registrant's most recent post- effective amendment to its registration statement on Form N-6. That post-effective amendment (#23) was filed electronically with the Securities and Exchange Commission on April 27, 2011 (Accession #0000898745-11-000228). If you have any questions regarding this filing, please call me at 515-246-5688. Very truly yours, /s/ Charles M. Schneider Charles M. Schneider Counsel Principal Variable Life CMS/srr
